Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rayfield Aviation, LLC (“Rayfield”) appeals the district court’s order granting summary judgment in favor of Lyon Aviation, Inc. on Rayfield’s complaint alleging breach of contract. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rayfield Aviation, LLC v. Lyon Aviation, Inc., No. 1:11-cv-00274-TDS-JEP (M.D.N.C. Mar. 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.